Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 02, 2014

The Court of Appeals hereby passes the following order:

A14A2335. STATE OF GEORGIA v. KATHRYN GAIL DAWSEY, et al.

       The State issued criminal warrants for Kathryn Gail Dawsey and others,
alleging criminal offenses, including theft and exploitation of a disabled person.
After a grand jury elected not to indict Dawsey, she filed a motion for return of
property, which the trial court granted. The State seeks to appeal the trial court’s
order on motion for return of property, pursuant to OCGA § 5-7-1 (a) (4). We lack
jurisdiction.
       OCGA § 5-7-1 (a) (4) affords the state a direct appeal “[f]rom an order,
decision, or judgment suppressing or excluding evidence illegally seized or excluding
the results of any test for alcohol or drugs in the case of motions made and ruled upon
prior to the impaneling of a jury or the defendant being put in jeopardy, whichever
occurs first.” The order in the instant case does not suppress or exclude evidence.
Rather, it mandates the return of personal papers and property, provides specifically
that the State is authorized to make copies of the property, and reserves the parties’
rights to object to admissibility of the evidence on substantive grounds at a later date,
should an indictment issue.
       As there is no pending case against Dawsey and the State has no right to a
direct appeal from the trial court’s order, this appeal is hereby DISMISSED for lack
of jurisdiction.
                                         Court of Appeals of the State of Georgia
                                                                              10/02/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.